ORDER

PER CURIAM.
Target Stores, Inc. appeals from a judgment entered by the Labor and Industrial Relations Commission awarding Nickelle Terry workers’ compensation benefits. Target contends that the Commission improperly determined that Terry’s injury arose out of and in the course of her employment at Target. After a thorough review of the record, we conclude that the judgment is supported by sufficient competent evidence in the record, that the facts found support the decision, that the Commission did not exceed its power, and that the decision was not procured by fraud. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
The Commission’s decision is affirmed. Rule 84.16(b).